DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-20 are pending.  Applicant’s previous election of Group I, claims 1, 3-10, still applies and claims 11-20 remain withdrawn.
Response to Amendment
Applicant’s amendment of 07/13/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3, 5-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al. (U.S. 2014/0147627) in view of Tomiyama et al. (U.S. 5,035,934).
Regarding claims 1, 3, 5-8 and 10, Aizenberg teaches an anti-ice coating composition that may be formed of, e.g., elastomeric silicone (as in claim 10) having reservoirs (e.g., FIG. 1) filled with (at least partially saturated with) an anti-ice lubricant (e.g., polydimethylsiloxane is inherently an anti-ice lubricant, as in claim 1) such that the overall coating has anti-ice adhesion properties as claimed (see abstract, [0133], [0210]-[0212], [0289]-[0293]).
Aizenberg does not disclose the additional layers as claimed.  However, Tomiyama teaches that an anti-ice coating like in Aizenberg may be applied to a backer film (e.g., urethane, as in claim 5) with an adhesive (e.g., a pressure sensitive adhesive, as in claim 7) so that the coating may be applied to the final product as a pre-formed film for easier handling (easier to apply to the final product) (see abstract, col. 1, line 5-col. 3, line 25).  The above pressure sensitive adhesive is inherently configured to/capable of bonding to the materials of claim 8 to at least some degree, and additionally/alternatively it would have been obvious to have selected pressure sensitive adhesives that provide improved adhesion to the particular material of the final product (including the materials as claimed).  The ice-phobic coating and the adhesive are both inherently “chemically bonded” (as in claim 3 and 6) to the backer film (i.e., chemically bonded is interpreted as a bond that is not purely mechanical) because all the layers are bound together.  Thus, it would have been obvious to have applied the coating of Aizenberg onto the adhesive-backed base layer of Tomiyama so that the coating may be pre-formed as a film for easier handling and application to the final product.  Because the silicone anti-ice layer has the reservoirs as discussed above, bonds to the anti-ice layer are also bonds to the reservoirs.
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg et al. (U.S. 2014/0147627) in view of Tomiyama et al. (U.S. 5,035,934), as applied to claim 1 above and further in view of Murase et al. (U.S. 4,636,324) in view of the Gelest Silane Coupling agent NPL document (2014).
Regarding claims 4 and 9, modified Aizenberg teaches all of the above subject matter including adhesion between the anti-ice coating and the base/backer layer but does not explicitly disclose salinization or covalent bonding.  However, Murase is also directed to siloxane based anti-ice coatings and teaches that silane coupling agents may be used as a primer between the anti-ice coating and the substrate to which it is being adhered in order to improve bond strength (see abstract, col. 6, line 20-col. 7, line 25).  Thus, it would have been obvious to have used a silane coupling agent primer between the anti-ice coating and the base/backer layer of modified Aizernberg in order to improve bonding as taught by Murase.  Murase does not disclose that the silane coupling agent would covalent bond the two adjacent materials (i.e., the anti-ice coating and the base/backer layer) resulting in a silanized surface on the two opposing surfaces.  However, the Gelest Silane Coupling agent NPL document teaches that silane coupling agents improve bonding by forming a covalent bond between siloxane surfaces (like the silicone used in the anti-ice coatings of modified Aizenberg) and an opposing polymer surface (see page 2) with the functional groups of the silane coupling agent being selected in order to allow for such bonding.  Thus, it would have been obvious to have selected a silane coupling agent in modified Aizenberg that would form a covalent bond to both the silicone anti-icing layer and the polymer of the base substrate.  As explained above, this results in the silanization of claim 9.  Because the silicone anti-ice layer has the reservoirs as discussed above, bonds to the anti-ice layer are also bonds to the reservoirs.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the primary reference fails to teach the claimed filled/saturated reservoirs because it relies on surface roughness.  First, it does not appear that the reference requires that the reservoirs are formed from surface roughness.  Second, there is nothing in the claims that would preclude the reservoirs from being formed from surface roughness.  Third, such a limitation would be an immaterial product by process limitation if it was hypothetically added to the claims (and it would not appear to be a supported amendment anyway).  In any case, the reference clearly teaches reservoirs in the elastomeric silicone material (hence elastomeric reservoir as claimed) that is at least partially filled (i.e., saturated) with the lubricant as claimed.  The rejection is therefore maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787